PER CURIAM.
Action in habeas corpus. The motion to proceed in forma pauperis is denied. The record discloses that the sole challenge to the judgment of the court is that a fine was not assessed in addition to the penitentiary sentence. If the writ were granted, the appellant would, under the decisions, be remanded to the trial court for the purpose of assessing a fine, there to be returned to the penitentiary to complete the sentence. The function of habeas corpus is to release from unlawful imprisonment and not to correct immaterial flaws in judgments which do not prejudice the petitioner.
The appeal is dismissed.